Citation Nr: 0630788	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-20 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a heart murmur, mild tricuspid regurgitation with 
right ventricle enlargement (heart disability).

2.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

3.  Entitlement to an initial compensable evaluation for 
scar, right inguina herniorrhaphy.

4.  Entitlement to an initial evaluation in excess of 10 
percent for hallux valgus, plantar fasciitis, with right heel 
spur.

5.  Entitlement to an initial evaluation in excess of 10 
percent for hallux valgus, plantar fasciitis, with left heel 
spur.

6.  Entitlement to service connection for anemia.

7.  Entitlement to service connection for residuals of a left 
shoulder/left scapula injury.

8.  Entitlement to an initial compensable evaluation for 
dermatitis (back of neck).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to December 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  By a rating decision dated in March 2004, the 
veteran's rating for heart disability was increased to 30 
percent effective January 1, 2003.  

In May 2006, the veteran and his spouse testified at a 
hearing held before the undersigned Acting Veterans Law Judge 
at the local VA office.  At the hearing, the veteran 
submitted pertinent evidence, which was accompanied by a 
waiver of RO consideration.  Accordingly, the Board will 
consider this evidence in the adjudication of the veteran's 
appeal.

By correspondence dated December 2004, the veteran indicated 
that he wished to withdraw the following issues on appeal: 
entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right ring finger; entitlement 
to service connection for a broken right wrist; entitlement 
to service connection for bilateral hearing loss; entitlement 
to service connection for periodontal disease; entitlement to 
an evaluation in excess of 10 percent for hallux valgus, 
plantar fasciitis with right heel spur; entitlement to an 
evaluation in excess of 10 percent for hallux valgus, plantar 
fasciitis with left heel spur; and entitlement to an 
evaluation in excess of 10 percent for a scar, excision of 
cord lipoma, repair left hydrocele.  At the May 2006 hearing, 
the veteran, through his representative, withdrew the 
remaining issues certified on appeal with the exception of 
entitlement to increased evaluations for his heart disability 
and allergic rhinitis.  Thus, these claims are dismissed.  
See Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001).

The issue of entitlement to a higher disability rating for a 
headache disorder is not perfected for appeal and is referred 
to the RO for appropriate consideration.

The issues of entitlement to an evaluation in excess of 30 
percent for heart disability is addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's allergic rhinitis is productive of a disability 
picture which more nearly approximates greater than 50 
percent obstruction of nasal passage on both sides.


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent rating (but no 
higher) for allergic rhinitis have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.97, Diagnostic Code 6522 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  The failure to provide notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal is harmless because the 
preponderance of the evidence is in favor of the appellant's 
claims for a compensable evaluation for allergic rhinitis.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.  

Background

At his August 2002 VA general medical examination, the 
veteran reported that his allergy symptoms first began in 
2001 with uncontrollable coughing.  He was told that this was 
his sinuses draining at which time Allegra was initiated, 
which he took one per day and had no side effects.  He stated 
that since he has been on the medication, it did relieve the 
coughing and drainage.  He denied any allergy testing or 
immunotherapy in the past.  He denied rhinorrhea or other 
allergy symptoms of note.  He denied nasal congestion or 
epistaxis.  He reported flare-up of his allergies every one 
to two months.  

The examination showed bilateral turbinate erythema and 
hypertrophy.  Nasal septum was midline.  There was no sinus 
tenderness.  The oropharynx was clear without edema or 
exudate.  Oral mucosa was moist without any lesions.

At his January 2005 VA examination, the veteran reported that 
he had no interference with breathing through his nose.  He 
had some chronic postnasal drip which he stated was clear, 
noting this comes and goes and was given Claritin. It was 
noted that he had a history of sinusitis.  He stated that he 
had occasional sneezing with no other allergy attacks.  There 
had been no periods of incapacitation due to nose, sinus, 
larynx, or pharynx condition.  The examination showed normal 
nose without crusting mucus.  There was no nasal obstruction.  
Sinuses were nontender to percussion and palpation.

At his March 2005 VA examination, the veteran complained of 
frequent posterior nasal drainage, as well as hoarseness.  
The veteran noted that his nasal drainage was constant and 
worse at different times during the year.  He stated that 
when the postnasal discharge was at its worst, he often 
experienced coughing of purulent sputum; however, this was 
not currently happening.  He denied any significant 
difficulty breathing through his nose and denied any frequent 
pain or pressure in his face.  The examination showed nares 
patent bilaterally with no acute rhinorrhea.  

VA treatment records, dated from August 2002 to June 2005, 
indicate that the veteran was seen in April 2005 for 
complaints of congestion for several days.  The veteran 
reported taking Allegra and Claritin in the past.  The 
veteran's nasal turbinates were found to be swollen.

At his May 2006 Travel Board hearing, the veteran testified 
his symptoms included snoring, drainage, coughing, and 
headaches.  The veteran submitted a medical record from Welby 
Winstead, M.D., in which he waived local jurisdiction.

A medical report from Welby Winstead, M.D., dated in May 
2006, reflects that a CT scan demonstrated obstructive 
pathology involving the OMC bilaterally with multiple 
anatomic variations thought to predispose to chronic 
rhinosinusitis including pneumatization of both middle 
turbinates.  Hypertrophy of the ethmoid bullae and some hyper 
pneumatization of agger nasi with a Type1 frontal cell were 
noted on the left.  There was evidence of severe deformity of 
the nasal septum consistent with endoscopic findings and 
general crowding of the nasal fossae due to inferior 
turbinate hypertrophy.  There was no evidence of bony erosion 
or expansile lesions.  There was only modest hyperplastic 
mucoperiosteal thickening noted most prominently in the 
anterior ethmoid region.

Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2006).  The history 
of disability is even more important where, as here, the 
veteran disagrees with the initial evaluation assigned upon 
the grant of service connection.  In such a case, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's allergic rhinitis is rated noncompensable under 
Diagnostic Code 6522.  Under that code, a 10 percent rating 
is warranted for allergic rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
rating is warranted for allergic rhinitis with polyps.

Analysis

The evidence reflects that the veteran's symptoms more 
closely resemble the criteria contemplated by a 10 percent 
rating under Diagnostic Code 6522.  The evidence overall 
reflects that the veteran takes ongoing medication to control 
his symptoms.  The symptoms are shown on the most recent 
private examination in May 2006 to primarily include 
congestion and obstruction of his nasal cavity, chronic 
sinusitis, and a severe deviated septum.

The Board finds however that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent disabling for allergic rhinitis.  The evidence does 
not reflect that the veteran's rhinitis has caused polyps, 
and indeed, he does not report otherwise.  Further, polyps 
are not shown in the most recent private examination, the 
2005 VA examinations, earlier VA examinations or elsewhere in 
the record.  

In summary, the Board finds that the manifestations of the 
service-connected allergic rhinitis more closely approximate 
the criteria for a 10 percent evaluation, but no more, under 
the criteria of Diagnostic Code 6522 for the entire period of 
this appeal.  To this extent, the benefit sought on appeal is 
granted.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 10 for allergic rhinitis is granted.

REMAND

The veteran contends that his heart condition has worsened 
since his last VA examination conducted in August 2002.  As 
such, the Board has no discretion and must remand this matter 
to afford the veteran an opportunity to undergo a 
contemporaneous VA examination, which must be conducted after 
all outstanding records have been obtained.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); 
see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding 
records with the claims folder, the 
veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected heart 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
necessary tests and studies should be 
conducted, to include exercise testing.  
The examiner should determine the level 
of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops.  
If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimate of the level 
of METs at which dyspnea, fatigue, 
angina, dizziness or syncope develops 
should be provided expressed in METs.  To 
the extent possible, the examiner should 
state whether there is evidence of 
cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X- 
ray.  The examiner should determine the 
number, if any, of episodes of acute 
congestive heart failure in the past year 
and, unless it would be medically 
unadvisable, and report the level of left 
ventricular ejection fraction.

2.  Thereafter, the RO must readjudicate 
the claim of entitlement to an increased 
initial evaluation for a heart murmur, 
mild tricuspid regurgitation with right 
ventricle enlargement.  If the 
determination remains unfavorable to the 
veteran, the RO must immediately issue a 
Supplemental Statement of the Case and 
provide an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


